On January 25, 2010, the defendant was sentenced as follows: Count I: Twelve (12) years in the Montana Women’s Prison, with four (4) years suspended, and a fine in the amount of one thousand dollars ($1,000), to run consecutively to the Stillwater County criminal cause number DC-03-003, for the offense of Driving a Motor Vehicle While Under the Influence of Alcohol or Drugs, Fourth or Subsequent Offense, a Felony; and Count III: A fine in the amount of five hundred ($500) to run concurrently with Count I, for the offense of Operating a Motor Vehicle with Expired Registration, a misdemeanor. It was further ordered that the Defendant is designated as a Persistent Felony Offender.
On April 5, 2013, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Sandy Selvey. The state was represented by David Carter.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there *24is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
DATED this 18th day of April, 2013.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 5 th day of April, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.